Title: To Thomas Jefferson from Elizabeth Wayles Eppes, 10 October 1797
From: Eppes, Elizabeth Wayles
To: Jefferson, Thomas


                    
                        Dear Sir
                        Eppington Oct. 10 1797
                    
                    The contents of your friendly letter gave me the highest satisfaction, and I long for the happy moment to call dear Maria my daughter, to say how much poor Betsy, and myself are disappoint’d at not being present requires a better pen than mine.
                    We look forward with the utmost pleasure for a happy meeting, and hope you will be able to visit us this month, we will then talk of their settling, you are too generous, I am sure not to let us have half their company. Yours affectionatly
                    
                        EE
                    
                